
	

113 HR 4762 IH: Medicare Transitional Care Act of 2014
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4762
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Mr. Blumenauer (for himself and Mr. Petri) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to cover transitional care services to improve the
			 quality and cost effectiveness of care under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the Medicare Transitional Care Act of 2014.
		2.FindingsCongress finds the following:
			(1)There are a number of care models that are designed to enhance coordination during transitions from
			 care settings.
			(2)These care models and others have demonstrated that effective care transitions lead to improvements
			 in overall health care quality and result in savings to patients and the
			 United States health care system.
			3.Medicare coverage of transitional care services
			(a)CoverageSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended—
				(1)in subsection (s)(2)—
					(A)by striking and at the end of subparagraph (EE);
					(B)by adding and at the end of subparagraph (FF); and
					(C)by inserting after subparagraph (FF) the following new subparagraph:
						
							(GG)transitional care services (as defined in subsection (iii)(1));; and
					(2)by adding at the end the following new subsection:
					
						(iii)Transitional care services(1)The term transitional care services means services described in paragraph (2) furnished to a qualified individual (described in
			 paragraph (3)) by a transitional care clinician (as defined in paragraph
			 (4)) acting as an employee of (or pursuant to a contract with) a qualified
			 transitional care entity (as defined in paragraph (5)) during the
			 transitional care period (as defined in paragraph (6)) for the qualified
			 individual.
							(2)The services described in this paragraph are services that support a qualified individual during
			 the transitional care period and include the following:
								(A)A comprehensive assessment of the individual prior to the individual’s transition from one care
			 facility to another care facility or home, including an assessment of the
			 individual’s physical and mental condition, cognitive and functional
			 capacities, medication regimen and adherence, social and environmental
			 needs, and primary caregiver needs and resources.
								(B)Development of a comprehensive, evidenced-based plan of care for the individual developed with the
			 individual and the individual’s primary caregiver and other health team
			 members, identifying potential health risks, treatment goals, current
			 therapies, and future services for both the individual and any primary
			 caregiver.
								(C)Development of a comprehensive medications management plan that ensures the safe use of medications
			 and is based on the individual’s plan of care. Such management plan shall
			 include the following:
									(i)Identification of individual’s medications in use (including prescription and non-prescription
			 medications).
									(ii)Assessment and (if needed) consultation with key medical providers to ensure medications are
			 necessary, appropriate, and free of discrepancies.
									(iii)Assessment of the individual and family caregiver’s health literacy regarding the ability to
			 properly follow medication instructions.
									(iv)Individual and family education and counseling about medications.
									(v)Teaching and counseling the individual and the individual’s primary caregiver (as appropriate) to
			 assure adherence to medications and other therapies and avoid adverse
			 events.
									(D)Implementation of a plan to facilitate the safe transition of the individual from one level of
			 care, care setting, or provider to another, which transition plan shall
			 include at least the following:
									(i)A process to address the individual’s symptoms.
									(ii)An established process for the individual and family caregivers to receive timely access to key
			 health care providers during an episode of care as required by the
			 individual’s condition.
									(iii)An established process for communicating with the individual, family caregivers, and other health
			 care providers posttransition from an episode of care.
									(iv)A system that ensures ownership, responsibility, and accountability for the care of the individual
			 at all times, including identifying and documenting any family caregiver
			 (or caregivers) that exist.
									(v)Providing information and resources about condition and care choices to adequately prepare the
			 individual and caregivers for informed decisionmaking.
									(E)Providing to the qualified individual, primary caregiver, and appropriate clinicians and the
			 qualified transitional care entity providing ongoing care at the
			 conclusion of the transitional care period, a written summary that
			 includes the goals established in the plan of care described in
			 subparagraph (B), progress in achieving such goals, and remaining
			 treatment needs.
								(F)Other services that the Secretary determines are appropriate.The Secretary shall determine and update from time to time the services to be included in
			 transitional care services as appropriate, based on the evidence of their
			 effectiveness in reducing hospital readmissions and improving health
			 outcomes.(3)
								(A)In this subsection, subject to subparagraph (C), the term qualified individual means an individual who—
									(i)has been admitted to a subsection (d) hospital (as defined for purposes of section 1886) for
			 inpatient hospital services or to a critical care hospital for inpatient
			 critical access hospital services; and
									(ii)is identified by the Secretary as being at highest risk for readmission or for a poor transition
			 from such a hospital to a posthospital site of care.
									(B)The identification under subparagraph (A)(ii) shall be based on achieving a minimum hierarchical
			 condition category score (specified by the Secretary) in order to target
			 eligibility benefits under this subsection to individuals with multiple
			 chronic conditions and other risk factors, such as cognitive impairment,
			 depression, or a history of multiple hospitalizations.
								(C)After submitting to Congress the evaluation under section 2(d) of the Medicare Transitional Care Act of 2014 and considering any cost savings and quality improvements from the prior implementation of
			 transitional care services under this title, the Secretary may expand
			 eligibility of qualified individuals to include moderate-risk and
			 lower-risk individuals, as determined in accordance with eligibility
			 criteria specified by the Secretary. In expanding eligibility, the
			 Secretary may modify or scale transitional care services to meet the
			 specific needs of moderate-risk and lower-risk individuals.
								(D)The Secretary shall ensure that qualified individuals receiving transitional care services are not
			 receiving duplicative services under this title.
								(4)
								(A)The term transitional care clinician means, with respect to a qualified individual, a nurse, case manager, social worker, physician
			 assistant, physician, pharmacist, or other licensed health professional
			 who—
									(i)has received specialized training in the clinical care of people with multiple chronic conditions
			 (including medication management) and communication and coordination with
			 multiple providers of services, suppliers, patients, and their primary
			 caregivers;
									(ii)is supported by an interdisciplinary team in a manner that assures continuity of care throughout a
			 transitional care period and across care settings (including the
			 residences of qualified individuals);
									(iii)is employed by (or has a contract with) a qualified transitional care entity for the furnishing of
			 transitional care services; and
									(iv)meets such participation criteria as the Secretary may specify consistent with this subsection.
									(B)In establishing participation criteria under subparagraph (A)(iv), the Secretary shall assure that
			 transitional care clinicians meet relevant scope of practice and training
			 requirements and have the ability to meet the individual needs of
			 qualified individuals.
								(5)The term qualified transitional care entity means—
								(A)a hospital or a critical care hospital;
								(B)a home health agency;
								(C)a primary care practice;
								(D)a federally qualified health center or rural health clinic;
								(E)a long-term care facility;
								(F)a medical home;
								(G)an appropriate community-based organization described in section 3026(b)(1)(B) of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 1395b–1 note);
								(H)an assisted living center;
								(I)an accountable care organization; and
								(J)another entity approved by the Secretary for purposes of this subsection.
								(6)The term transitional care period means, with respect to a qualified individual, the period—
								(A)beginning on the date the individual is admitted to a subsection (d) hospital (as defined for
			 purposes of section 1886) for inpatient hospital services or is admitted
			 to a critical care hospital for inpatient critical access hospital
			 services, for which payment may be made under this title; and
								(B)ending on the last day of the 45-day period beginning on the date of the individual’s discharge
			 from such hospital or critical care hospital..
				(b)Payment and performance measuresSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended—
				(1)in subsection (a)(1), by striking and before (Z) and by inserting before the semicolon at the end the following: , and (AA) with respect to transitional care services (as defined in section 1861(iii)(1)), the
			 amounts paid shall be 100 percent of the amount determined under
			 subsection (z);
				(2)in the first sentence of subsection (b), by inserting or transitional care services (as defined in section 1861(iii)(1)) after (as defined in section 1861(hh)(1)); and
				(3)by adding at the end the following new subsection:
					
						(z)Payment and performance measures for transitional care services
							(1)Payment
								(A)In generalThe Secretary shall determine the method of payment for transitional care services under this part,
			 including appropriate risk adjustment that reflects the differences in
			 resources needed to provide transitional care services to individuals with
			 differing characteristics and circumstances and, when applicable, the
			 performance measures under paragraph (3). The payment amount shall be
			 sufficient to ensure the provision of necessary transitional care services
			 throughout the transitional care period. The payment shall be structured
			 in a manner to explicitly recognize transitional care as an episode of
			 services that crosses multiple care settings, providers of services, and
			 suppliers. The payment with respect to transitional care services
			 furnished by a transitional care clinician shall be made, notwithstanding
			 any other provision of this title, to the qualified transitional care
			 entity which employs, or has a contract with, the clinician for the
			 furnishing of such services.
								(B)HIT incentive paymentThe Secretary may provide for an additional payment with respect to transitional care services to
			 encourage transitional care clinicians and qualified transitional care
			 entities to use health information technology in the provision of such
			 services.
								(C)No payment for required discharge planning servicesPayment shall not be made for transitional care services under this subsection for an entity
			 insofar as such services are otherwise required to be provided through the
			 discharge planning process under section 1861(ee) or under conditions of
			 participation for the entity under section 1866.
								(2)Performance measures
								(A)Accountability
									(i)In generalThe Secretary shall establish a method whereby qualified transitional care entities responsible for
			 furnishing transitional care services are held accountable for process and
			 outcome based on performance measures specified by the Secretary from
			 those that have been endorsed by the National Quality Forum or similar
			 standard-setting organization or are otherwise used in other quality
			 programs under this title or title XIX.
									(ii)Development and endorsement of performance measure setFor purposes of carrying out clause (i), the Secretary shall enter into an arrangement—
										(I)with the National Quality Forum for the evaluation, endorsement, and recommendation of additional
			 performance measures for transitional care services and to identify
			 remaining gaps in available measures, including measures to both the
			 sending and receiving side of the transition; and
										(II)with the Agency for Healthcare Research and Quality to support measure development, to fill gaps in
			 available measures, to conduct comparative effectiveness research of
			 transitional care models and tools, and to provide for the ongoing
			 maintenance of the set of performance measures for transitional care
			 services.
										(B)Pay for performanceAs soon as practicable after reliable process and outcome performance measures have been endorsed
			 and specified under subparagraph (A), the Secretary shall provide that the
			 payment amounts under paragraph (1) for transitional care services shall
			 be linked to performance on such measures.
								(C)Public reportingThe Secretary shall establish a mechanism to publicly report on a qualifying transitional care
			 entity’s performance on such measures, including providing benchmarks to
			 identify high performers and those practices that contribute to lower
			 hospital readmission rates.
								(D)Dissemination of information on best practicesThe Secretary shall disseminate information on best practices used by transitional care clinicians
			 and qualified transitional care entities in furnishing transitional care
			 services for purposes of application in other settings, such as in
			 conditions of participation under this title, under the Quality
			 Improvement Organization Program under part B of title XI, and
			 public-private quality alliances, such as the Hospital Quality Alliance.
								(3)Prevention of inappropriate steeringThe Secretary shall promulgate such regulations as the Secretary deems necessary to address any
			 protections needed, beyond those otherwise provided under law and
			 regulations, to prevent inappropriate steering of qualified individuals to
			 providers of services, suppliers, qualified transitional care entities, or
			 transitional care clinicians, under this part or inappropriate limitations
			 on access to needed transitional care services under this part..
				(c)Coordination with hospital discharge planningSection 1861(ee)(2) of the Social Security Act (42 U.S.C. 1395x(ee)(2)) is amended by adding at the
			 end the following:
				
					(I)In the case of subsection (d) hospitals and critical care hospitals, the hospital must—
						(i)identify, as soon as practicable after admission, those patients who are qualified individuals
			 described in paragraph (3) of section 1861(iii); and
						(ii)provide to such patients and their primary caregivers a list of transitional care entities
			 available under such section to arrange for the provision of transitional
			 care services, a list of transitional care services provided under this
			 part, and a notice that the transitional care service benefit under such
			 section is provided to qualified individuals with no deductible or cost
			 sharing.Nothing in subparagraph (I) shall be construed as preventing a hospital or critical care hospital
			 from entering into an agreement with a qualified transitional care entity
			 or a transitional care clinician for the furnishing of transitional care
			 services to the hospital’s patients..
			(d)Evaluation; report
				(1)In generalThe Secretary of Health and Human Services shall evaluate the performance of the transitional care
			 benefit under the amendments made by this section by measuring the
			 following, both for individuals receiving transitional care services and
			 for individuals not receiving such services:
					(A)Admission rates to health care facilities.
					(B)Hospital readmission rates.
					(C)Cost of transitional care and all other health care services.
					(D)Quality of transitional care experiences.
					(E)Measures of quality and efficiency.
					(F)Beneficiary experience.
					(G)Health outcomes.
					(H)Reductions in expenditures under this title over time.
					(2)ReportThe Secretary shall submit a report to Congress no later than April 1, 2018, on the performance
			 measures achieved by the transitional care benefit in the first 2 years of
			 implementation. After submitting such report, the Secretary may expand the
			 benefit to moderate-risk and lower-risk individuals under section
			 1861(iii)(3)(B) of the Social Security Act, as added by subsection (a).
				(e)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2015.
			
